Exhibit 10.1
FIRST POTOMAC REALTY TRUST
RESTRICTED STOCK AGREEMENT
          This RESTRICTED STOCK AGREEMENT, is entered into as of May 22, 2008
(the “Agreement”), by and between, First Potomac Realty Trust, a Maryland real
estate investment trust (the “Company”), and NAME (the “Recipient”). Capitalized
terms used but not otherwise defined in this Agreement shall have the respective
meanings set forth in the First Potomac Realty Trust 2003 Equity Compensation
Plan (the “Plan”).
          WHEREAS, on May 22, 2008 (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company granted the Recipient a Restricted Stock Award, pursuant to which the
Recipient shall receive shares of the Company’s Class A Common Stock, par value
$.01 per share (“Common Stock”), pursuant to and subject to the terms and
conditions of the Plan.
          NOW, THEREFORE, in consideration of the Recipient’s services to the
Company and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. Number of Shares; Restrictions. The Company hereby grants the
Recipient a Restricted Stock Award (the “Stock Award”) of 2,500 shares of
restricted Common Stock (the “Restricted Shares”) pursuant to the terms of this
Agreement and the provisions of the Plan. The Restricted Shares may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture until the lapse of the Restricted Period, as
defined in Section 2 below.
          2. Lapse of Restrictions; Restricted Period. The restrictions set
forth in Section 1 above shall lapse and all of the Restricted Shares shall
become unrestricted and freely tradable May 22, 2009, if Recipient is a member
of the board of trustees of the Company or any of its affiliates.
          3. Change of Control. The provisions of the Plan applicable to a
Change of Control shall apply to the Restricted Stock, and in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan. Notwithstanding the preceding sentence, if a Change of
Control occurs, all of the Restricted Stock shall become immediately
unrestricted and freely transferable by the Recipient on the date of the Change
of Control.

 



--------------------------------------------------------------------------------



 



          4. Rights of Stockholder. From and after the Date of Grant and for so
long as the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.
          5. Termination of Membership on Board of Trustees. In the event that
Recipient ceases to be a member of the Board of Trustees of the Company (the
“Board”) for any reason prior to the lapse of the Restricted Period, then the
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions set forth herein shall be forfeited to the Company
without payment of any consideration by the Company, and neither the Recipient
or any of his or her successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such shares of
Restricted Stock or certificates.
          6. Miscellaneous.
          (a) Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Recipient concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.
          (b) Conflicting Provisions. This Agreement is made under and subject
to the provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.
          (c) No Guarantee of Continued Membership on Board. The Recipient
acknowledges and agrees that nothing herein shall be deemed to create any
implication concerning the adequacy of the Recipient’s services to the Company
or any of its subsidiaries or shall be construed as an agreement by the Company
or any of its subsidiaries, express or implied with respect to Recipient’s
continued membership on the Board.
          (d) Assignment and Transfer. Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Recipient under
this Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.

 



--------------------------------------------------------------------------------



 



          (e) Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which when signed by the Company or the Recipient will be deemed an original
and all of which together will be deemed the same agreement.
          (g) Notices. Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the General Counsel at the
headquarters of the Company, and any notice to the Recipient shall be addressed
to the Recipient at his current home address shown on the records of the
Company, or such other address as the Recipient may designate to the Company in
writing pursuant to the procedures of this Section 6(g). Any notice shall be
given by personal delivery, by first class U.S. Mail, or by facsimile.
          (h) Amendments. Subject to the provisions of the Plan, this Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto.
          (i) Governing Law. This Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Maryland without giving effect to the choice of law principles
thereof.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

                          FIRST POTOMAC REALTY TRUST    
 
               
Attest:
               
 
      By:        
 
         
 
          NAME    
 
                        RECIPIENT    
 
                                      NAME    

 